11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Jason Keith Richardson,                       * From the 385th District Court
                                                of Midland County,
                                                Trial Court No. CV50227.

Vs. No. 11-15-00243-CR                        * October 22, 2015

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has considered Jason Keith Richardson’s pro se motion to
withdraw his appeal and concludes that the motion should be granted.
Therefore, in accordance with this court’s opinion, the appeal is dismissed.